Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by R1 ("Duckbill Check Valve", 2/9/2016, https://www.qosina.com/in-line-duckbill-check-valve-80192).
Regarding claim 1, R1 teaches a valve construction comprising a distal valve portion comprising a volume that is designed to be inserted into a piece of 0.125” OD tubing (left side of article in figure), which could be part of an “implantable medical device” wherein the valve construction further includes a proximal portion comprising a cap(shown as the internal triangle of lighter color in the provided figure that is a duckbill valve positioned to allow flow from right to left under a certain pressure listed as the “cracking pressure” (description of valve)).  It should further be noted that the claims provided are product claims wherein the product claims provided do not actually require the presence of the implantable medical device as part of the invention. Therefore the use of the valve “for use during coating of an implantable medical 
Regarding claim 2, the portion to be inserted in the tubing as described above (distal valve portion) is inherently smaller that the tubing it is intended to be inserted into and the further portion which can comprise the cap is greater in diameter than the tubing bore (all of the central portion of the valve construction shown in the figure).
Regarding claim 7, based on the scale of the figure provided, the cap portion of the prior art does at least have portions having a thickness in the claimed range.
Regarding claims 8-9, the known structure of a duckbill check valve is defined by a slit (puncture) extending through the valve.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 3-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1 ("Duckbill Check Valve", 2/9/2016, https://www.qosina.com/in-line-duckbill-check-valve-80192).
Regarding claim 3, the teachings of R1 are as shown above.  R1 fails to teach wherein the valve construction is integrally formed.  However, the Court has long held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." See In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claims 4, the teachings of R1 are as shown above. R1 further teaches that the parts of the valve construction are formed of polycarbonate and silicone. However, it is not stated which parts of the assembly are formed of what material.  However, given a limited number of possibilities for which material could be used for any part of the assembly (i.e., polycarbonate and silicone as claimed) it would have been “obvious to try“ for one of ordinary skill in the art before the effective filing date of the claimed invention to form any part for of the 
Regarding claim 18, R1 teaches a valve construction comprising a distal valve portion comprising a volume that is designed to be inserted into a piece of 0.125” OD tubing (left side of article in figure), which could be part of an “implantable medical device” wherein the valve construction further includes a proximal portion comprising a cap(shown as the internal triangle of lighter color in the provided figure that is a duckbill valve positioned to allow flow from right to left under a certain pressure listed as the “cracking pressure” (description of valve)).  It should further be noted that the claims provided are product claims wherein the product claims provided do not actually require the presence of the implantable medical device as part of the invention. Therefore the use of the valve “for use during coating of an implantable medical device” is a mere recitation of intended use, wherein the prior art valve construction is at least as capable of being used in conjunction with an “implantable medical device” as the currently claimed invention. R1 fails to teach wherein the valve construction is integrally formed.  However, the Court has long held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." See In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Further teachings of R1 are as shown above.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1 ("Duckbill Check Valve", 2/9/2016, https://www.qosina.com/in-line-duckbill-check-valve-80192) as applied to claims 1-2 and 7-9 above and further in view of Tamari (US5927951).
Regarding claim 5, the teachings of R1 are as shown above.  R1 is silent as to the shore hardness of the cap material.  However, Tamari teaches that the shore hardness of tubing .  
Claims 6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1 ("Duckbill Check Valve", 2/9/2016, https://www.qosina.com/in-line-duckbill-check-valve-80192) as applied to claims 1-2 and 7-9 above and further in view of Dominguez et al. (USPGPub 2012/0095385).
	Regarding claims 6 and 19-20, the teachings of R1 are as shown above.  R1 fails to teach wherein the pressure difference causing opening to occur is within the range claimed.  However Dominquez teaches the for certain operation involving medical devices attached to tubing including a duckbill valve it may be desirable to optimize the cracking pressure of the duckbill valve to a range that entirely encompasses that range of the current claims in order to “optimize the effect of the stomach’s contraction on the gastric balloon” [0051] wherein the duckbill valve construction is used on a gastric balloon implant for example.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the cracking pressure of the duckbill valve assembly of R1 is it were to be used in conjunction with a gastric balloon in order to optimize the effect of the stomach’s contraction on the balloon as described by Dominguez. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717